DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 07 September 2022 have been entered. Applicant’s amendments and arguments have overcome each and every objection to the drawings, specification, and claims as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 07 June 2022 except where noted below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computer unit in claim 31 and sound output means in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the measurements” in line 4.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-19, and 26 is/are rejected under 35 U.S.C. 103 as unpatentable over Dalhoff (WO 2015192969 A1) in view of Kim ("A New Method of Measuring Distortion Product Otoacoustic Emissions..."); Dalhoff (US 20170150909 A1) from the same family is utilized as the English translation and all citations of Dalhoff refer to location within the US application.
Regarding claim 1, Dalhoff teaches a method for detecting distortion products of otoacoustic emissions (DPOAE) in a hearing organ (Abstract, paragraph 0001—a method for examining the faculty of hearing using measurement of DPOAEs) comprising the steps of: (a) output of a first primary tone pair {f1,1, L1,1, f2,1, L2,1} each comprising a first primary tone with frequency f1,1 and sound pressure level L1,1 and a second primary tone with frequency f2,1 and sound pressure level L2,1 (Abstract, Paragraph 0001, 0032, 0044—pulse pairs with an excitation frequency of f1 and f2, and different noise levels L1 and L2 are utilized to evoke DPOAE) with f2,1 >f1,1 (Paragraph 0032, 0047—the ratio is preferably f2/f1=1.2), and (b) detection of evoked distortion products of otoacoustic emissions (DPOAE) (Abstract, Paragraph 0001—the DPOAEs evoked are captured and evaluated), wherein the first primary tone {f1,1, L1,1} is output with a time delay tlag after the second primary tone {f2,1, L2,1} (Paragraph 0045—Can also be done with two identical or similar short pulses for f1 and f2 that are temporally offset such that both excitations take place simultaneously at the most diagnostically useful mapping location for f2 in the cochlea…then the f1 pulse is turned on about 0.1-3ms later since its transit time is shorter than the f2 wave).
Dalhoff additionally teaches wherein at least one further primary-tone pair is presented, consisting of a first primary tone with frequency f1,n and sound pressure level L1,n and a second primary tone with frequency f2,n and sound pressure level L2,n where f2,n >f1,n (Abstract—a set of at least two different pulse pairs with different second excitation frequencies f2 is presented; Paragraph 0032—a first pulse pair with f1 of 1.25kHz and f2 of 1.5kHz and a second pulse pair with f1 of 3.33kHz and f2 of 4kHz may be used…when f2 pulse pairs are discussed below, this always refers to f1-f2 pulse pairs in which the frequency f1 is determined via a defined frequency ratio from f2, and when discussing the excitation level L2 in this context, it is assumed that the level L1 of the f1 pulse is calculated from L2 according to a predefined rule),
wherein the second primary tone {f2,n, L2n} of the at least one further n-th primary-tone pair has a time delay tlag after the first primary tone {f1,n, L1,n} of this primary-tone pair (Paragraph 0045—The first and second pulses in a pulse pair are presented at the same time or at a small temporal offset…Can also be done with two identical or similar short pulses for f1 and f2 that are temporally offset such that both excitations take place simultaneously at the most diagnostically useful mapping location for f2 in the cochlea; Paragraph 0049--the pulse with excitation frequency f1 of a pulse pair starts before the pulse with excitation frequency f2 starts, and ends after the pulse with excitation frequency f2 has ended, i.e., the pulse with excitation frequency f1 is longer than the pulse of excitation frequency f2 of a pulse pair. It goes without saying that these relations can also be completely reversed, viz., that the pulse with excitation frequency f2 start before the pulse with excitation frequency f1 starts, and that the pulse with excitation frequency f1 end before the pulse with excitation frequency f2 ends, so that the pulse of excitation frequency f2 is longer than the pulse of excitation frequency f1 of a pulse pair), 
wherein {f1,1, L1,1}={f1,n, L1,n} and {f2,1, L2,1} ={f2,n, L2,n} (Paragraph 0055—the increased time lag between the presentation of pulse pairs with the same excitation frequencies f1 and f2 allows for a sufficient recovery time; Paragraph 0044, 0063-- a set of at least two different pulse pairs with different second excitation frequencies f2 is presented in one block that is repeated several times during a measurement period…because the two pulse pairs are presented repeatedly, an nth pulse may be equivalent to the first pulse, such that the first primary tone and first sound level, and/or the second primary tone and the second sound level of the nth pulse may be the same as those of the first pulse as the pulse pairs are repeated; Paragraph 0062—It is generally preferred if the measured sound levels Ldp of the DPOAE's are averaged for pulse pairs of the same first and second excitation frequencies f1, f2 during the measurement period, such that pulse pairs may have the same first and second excitation frequencies).
Dalhoff additionally teaches, generally, that different pulse pairs evoke different DPOAE (Paragraph 0055—pulse pairs are not presented until the DPOAE evoked by the first pulse pair has faded enough to not disturb measurement of the levels of the result, suggesting each pulse pair evokes individual DPOAEs; Paragraph 0057-0059, 0075—the pulse pairs evoke respective individual DPOAEs), generally comparing different DPOAE results from different methods (Paragraph 0134—when compared to continuous DPOAE, pulsed DPOAE have low signal-to-noise ratio for the same measurement time) and comparing DPOAE evoked by different tones (Paragraph 0116—measured level Ldp of the DPOAEs is plotted for an excitation frequency f2 against the sound level L2 for seven measured values). 
Kim teaches a method of measuring DPOAE using multiple tone pairs (Page 277—objective), wherein the DPOAE outputs evoked by each primary-tone pair may be compared to one another (Page 277—results; Fig. 1—the spectra for each primary tone pair DPOAE may be compared). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Dalhoff with the comparisons of Kim as a known method of analysis which would yield information about the response of a user to different primary tone pulses and thus would have been an obvious method of analysis to try. It would have been obvious to one having ordinary skill in the art to utilize these teachings of Dalhoff and Kim to include a step of comparing the DPOAE evoked by the output of the first primary-tone pair {f1,1, L1,1, f2,1, L2,1} with the DPOAE evoked by the output of each n-th further primary-tone pair {f1,n, L1,n, f2,n, L2n}, as it is within the realm of ordinary experimentation for one of ordinary skill in the art, who has already compared different DPOAE levels individually and different DPOAE measurement methods, to compare the DPOAE evoked by the output of different primary tone pairs.
It may thus be seen that the combination of Dalhoff and Kim teaches a step of comparing the DPOAE evoked by output of the first primary-tone pair {f1,1, L1,1,f2,1, L2,1} with the DPOAE evoked by the output of each n-th further primary-tone pair {f1,n, L1,n, f2,n, L2,n}.
Regarding claim 3, Dalhoff teaches the method according to claim 1. Dalhoff additionally teaches the output of the at least one further n-th primary-tone pair {fi,n, L1,n,f2,n, L2n} takes place be-fore or after the output of the first primary-tone pair {f1,1, L1,1,f2,1, L2,1} (Paragraph 0045—The first and second pulses in a pulse pair are presented at the same time or at a small temporal offset…Can also be done with two identical or similar short pulses for f1 and f2 that are temporally offset such that both excitations take place simultaneously at the most diagnostically useful mapping location for f2 in the cochlea…then the f1 pulse is turned on about 0.1-3ms later since its transit time is shorter than the f2 wave).
Regarding claim 5, Dalhoff teaches the method according to claim 2, where n = 2 (Paragraph 0032—a first pulse pair with f1 of 1.25kHz and f2 of 1.5kHz and a second pulse pair with f1 of 3.33kHz and f2 of 4kHz may be used…when f2 pulse pairs are discussed below, this always refers to f1-f2 pulse pairs in which the frequency f1 is determined via a defined frequency ratio from f2, and when discussing the excitation level L2 in this context, it is assumed that the level L1 of the f1 pulse is calculated from L2 according to a predefined rule).
Regarding claim 7, Dalhoff teaches the method according to claim 1, wherein first primary-tone {f1,1, L1,1} and/or {f1,n, L1,n} ("f1-pulse") and optionally the second primary tone {f2,1, L2,1} and/or {f2,n, L2,n} (,,f2-pulse") can be presented pulsed (Paragraph 0025—the f1 can be fed in as a continuous tone or in a pulsed manner, and f2 is fed in in a pulsed manner).
Regarding claim 8, Dalhoff teaches the method according to claim 7, wherein the pulse length of the f1-pulse of the first primary-tone pair {f1,1, L1,1} is shorter than the pulse length of the f2-pulse of the first primary-tone pair {f2,1, L2,1}, and/or the pulse length of the f2-pulse of the n-th further primary-tone pair {f2,n, L2,n} is shorter than the pulse length of the f1-pulse of the n-th further primary tone pair {f1,n, L1,n} (Paragraph 0049—the pulse with excitation frequency f1 of a pulse pair ends after the pulse with excitation frequency f2 has ended so that the pulse with the excitation frequency f1 is longer…these relations can be reversed such that the pulse with excitation frequency f1 end before the pulse with excitation frequency f2 ends so that the pulse of the excitation frequency f2 is longer).
	Regarding claim 9, Dalhoff teaches the method according to claim 7, wherein the f1-pulse of the first primary-tone pair {f1,1, L1,1; f2,1, L2,1} is switched off before or after the end of the f2-pulse of the first primary-tone pair (Paragraph 0049—the pulse with excitation frequency f1 of a pulse pair ends after the pulse with excitation frequency f2 has ended…these relations can be reversed such that the pulse with excitation frequency f1 end before the pulse with excitation frequency f2 ends).	
Regarding claim 10, Dalhoff teaches the method according to claim 1, wherein the time delay tlag is between 10 ms and 0.1 ms or between 5 ms and 0.5 ms (Paragraph 0045—Can also be done with two identical or similar short pulses for f1 and f2 that are temporally offset such that both excitations take place simultaneously at the most diagnostically useful mapping location for f2 in the cochlea…then the f1 pulse is turned on about 0.1-3ms later since its transit time is shorter than the f2 wave).
Regarding claim 11, Dalhoff teaches the method according claim 1, wherein the duration of the f1-pulse of the first and optionally each further n-th primary-tone pair and/or the duration of the f2-pulse of the first and optionally each further n-th primary-tone pair is selected to be greater than the latency of the evoked DPOAE (Paragraph 0051—the total length of the pulse reaches its full amplitude during the response of the first contribution to the DPOAE but is already fading when the response of the second contribution to the DPOAE starts), or at least twice, or at least three times or at least five times as long.
Regarding claim 12, Dalhoff teaches the method according to claim 1, wherein the duration of the f1-pulse {f1,1, L1,1} of the first primary tone pair and/or of the f2-pulse {f2,n, L2,n} of the20569.6 Preliminary Amendment "B" n-th further primary-tone pair is 200 ms or less, 100 ms or less, 50 ms or less, between 40 ms to 1 ms, between 30 ms and 2 ms or between 25 ms and 5 ms (Paragraph 0049—The duration of the first and the second pulses in a pulse pair is preferably 2 to 20 ms).
Regarding claim 13, Dalhoff teaches the method according claim 2, wherein a set of the first primary-tone pair {f1,1, L1,1;f2,1, L2,1} and the at least one further primary tone pair {f1,n, L1,n;f2,n, L2,n} is output in a block which is repeated several times during the measurement period (Abstract, Paragraph 0032, 0044—a set of at least two different pulse pairs with different second excitation frequencies f2 is presented in one block that is repeated several times during a measurement period).
Regarding claim 14, Dalhoff teaches the method according to claim 2, wherein the duration of the first and second primary tones of each pair of primary tones is between 2 ms and 20 ms (Paragraph 0049—The duration of the first and the second pulses in a pulse pair is preferably 2 to 20 ms).
Regarding claim 15, Dalhoff teaches the method according claim 13, wherein in a block the beginning of a primary-tone pair follows the beginning of the primar-tone pair immediately preceding in the block with a time interval Ta, where Ta is > 10 ms (Paragraph 0054—in a block, the start of a pulse pair follows the start of the pulse pair immediately preceding it in the block, with a time lag T (T.sub.SLOT or T.sub.S), wherein T is generally at least the length of the preceding pulse, i.e., >10 ms).
Regarding claim 16, Dalhoff teaches the method according to claim 13, wherein in a block the second excitation frequencies f2 of two immediately successive pairs of primary tones are at least one octave apart (Paragraph 0058—in a block, the second excitation frequencies f2 of two pulse pairs immediately following one another, i.e., in two consecutive slots, are at least one octave apart).
Regarding claim 17, Dalhoff teaches the method according to claim 13, wherein during the measurement period the measured sound pressure levels of the DPOAE are averaged for primary-tone pairs of the same second excitation frequencies f2 (Paragraph 0062—It is generally preferred if the measured sound levels Ldp of the DPOAE's are averaged for pulse pairs of the same first and second excitation frequencies f1, f2 during the measurement period).
Regarding claim 18, Dalhoff teaches the method according to claim 13, wherein the or each block of primary-tone pairs is presented during a block time selected such that there is a time interval of 30 ms to 100 ms, or at least 70 ms, between the beginning of a first and a subsequent primary-tone pair with the same excitation frequency f2 (Paragraph 0064—It is further preferred if the or each block of pulse pairs is presented during a block time T.sub.B that is selected such that a time lag of 30 to 100 ms—preferably of at least 70 ms—lies between the start of a first and a following pulse pair with the same excitation frequency f2).
Regarding claim 19, Dalhoff teaches the method according to claim 1, wherein at the beginning of the measurements it is checked whether the frequency fdp of one of the DPOAEs interferes with a spontaneous emission (SOAE) (Paragraph 0066—It is generally preferred if, at the beginning of a measurement, it is checked whether the frequency fdp of one of the DPOAE's interferes with a spontaneous emission).
Regarding claim 26, Dalhoff teaches the method according to claim 13, wherein the sound pressure levels of the DPOAE are measured and averaged for all second excitation frequencies f2 contained in the or each set at a second sound pressure level L2 respectively associated with the excitation frequency f2, and the measurements are performed at least once for new sound pressure levels L2 (Paragraph 0085—the DPOAE is measured and averaged for all excitation frequencies f2 contained in the set or sets at a sound level L2 and at least one new measurement at new sound levels L2 is then performed).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalhoff in view of Kim as applied to claims 1, 3, 5, 7-19, and 26 above, and further in view of Nadon (US 20170150908 A1).
Dalhoff and Kim teach the system of claim 1. Dalhoff additionally teaches automatically determining an individual function of a DPOAE level map having Ρδρ,I = f(L-1, L2) to determine an optimal DPOAE excitation level (Paragraph 0085-0089—the DPOAE is measured and averaged for all excitation frequencies f2 contained in the set or sets at a sound level L2 assigned to the excitation frequency, and at least one new measurement at new sound levels L2 is then performed, wherein the new sound level L2 for each excitation frequency f2 is determined for the respectively new measurement preferably in a threshold value approximation method from the measured DPOAEs and this method is repeated until a growth curve of measured values of the sound levels of the DPOAEs can be determined for each excitation frequency f2 for 3 to 4 different sound levels L2, from which growth curve the respective threshold values are then determined), 
reading a model function Ρδρ,M = f(L1, L2) with model parameters of a DPOAE level chart, based on a number of N DPOAE measurements of an excitation frequency pair f1, f2 each with different level pairs {L!(1…N), L2(1…N)} in a population (ρ) of subjects with normal hearing, into a working memory of a computer unit (Paragraphs 0161-0162—measurements of normal hearers show a high correlation between the slope of the growth function and the amplitude of the DPOAE…the slope of the growth function is estimated with the help of population average values…; Paragraph 0110-0115—the device utilizes a computer unit which can perform the analyses in real time…the results of the measurement are so-called growth curves for the selected excitation frequencies, from which the computer then determines the respective threshold values), where N ≥ 40 and ρ ≥ 2 (Paragraph 0161—population averages, see Dalhoff et. al., 2013, Hear. Res. Bd. 196, Table 2---per the reference Dalhoff 3013, Table 2—the number of samples in the population is 255; 2.1 Subjects—52 subjects were screened in pretest sessions…12 subjects passed the pretest and were included in the study), 
presentation of n different level pairs  {L!(1…n), L2(1…n)} of an excitation frequency pair f1, f2 via sound output means to an individual (Abstract, Paragraph 0001, 0032, 0044, 0088—a set of at least two pulse pairs with an excitation frequency of f1 and f2, and different noise levels L1 and L2 are utilized to evoke DPOAE) and detecting a corresponding DPOAE of the individual via sound recording means (Abstract, Paragraph 0001—the DPOAEs evoked are captured and evaluated; Paragraph 0044, 0112—includes a receiver or microphone for detecting a DPOAE evoked by the excitation signals), where n << N (Abstract, Paragraph 0001, 0032, 0044, 0088—a set of at least two pulse pairs with an excitation frequency of f1 and f2, and different noise levels L1 and L2 are utilized to evoke DPOAE, such that the set may include only two different level pairs at minimum), 
wherein at least a first level pair {L2(1), L2(1)} is predefined (Paragraph 0032—the level L1 of the f1 pulse is calculated from L2 according to a predefined rule) and iterative fitting of a model level-map function Ρδρ,M = f(L1, L2) to measured n DPOAE until an individual function is obtained Ρδρ,I = f(L-1, L2) with individual parameters of a DPOAE level map of the individual (Paragraphs 0088-0089—the growth curve can be determined from at least three values determined at three different sound levels L2…the iterative method first selects the upper sound level L2, then estimates a lower sound level using population data and the upper sound level, then determined a medium sound level between the upper and the preliminary lower sound levels, and thereafter determines anew the lower sound level closest to the threshold level, using the individual slope, which can now be determined) by the computer unit (Paragraph 0110-0115—the device utilizes a computer unit which can perform the analyses in real time…the results of the measurement are so-called growth curves for the selected excitation frequencies, from which the computer then determines the respective threshold values).
Dalhoff does not specifically teach output of the individual function Ρδρ,I = f(L-1, L2) and/or their individual parameters on an output device of the computer unit. Nadon teaches a device and method for continuous monitoring of otoacoustic emissions levels of an individual (Abstract), wherein the device utilizes a DPOAE signal extraction algorithm to extract DPOAE levels (Abstract, paragraph 0101) and wherein the device includes an output media onto which the different output results may be displayed, such as a laptop, smartphone, or similar (Paragraph 0023, 0101). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Dalhoff, including a computer unit which may be a computer (Paragraph 0110) with the output media of Nadon, which may be part of a computer, in order to predictably improve the ease of use of the system by displaying the results of the analyses which are already performed by the computer unit so that they may be easily accessed and used by a user or their healthcare provider immediately.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of the record fails to teach and/or fairly suggest, in combination with all other recited limitations, “wherein the model function has an approximately linearly increasing ridge (73) which is approximately linearly related to {L1(G), L2(G)} level pairs, at least half of measured level pairs {L2, L2} being at least 5 dB on both sides away from the group of signals evoked by the level pairs {L1(G), L2(G)} associated with the ridge (73)”.
While Dalhoff discusses determining a slope of the model function (Paragraph 0089), such that the model function must include some increasing ridge as seen in Fig. 2 which relates to the level pairs, Dalhoff does not specifically teach the model function has an approximately linearly increasing ridge, nor does it teach the ridge is approximately linearly related to the {L1(G), L2(G)} level pairs, nor does Dalhoff describe at least half of measured level pairs {L2, L2} being at least 5 dB on both sides away from the group of signals evoked by the level pairs {L1(G), L2(G)} associated with the ridge. Kim and Nadon are completely silent as to the creation of a model function according to claim 31, and provide no further motivation for any specifics of a model function such as those claimed in claim 33. 


Response to Arguments
Applicant’s arguments, see pages 11-14 of applicant's remarks, filed 07 September 2022, with respect to the rejection of claims 31 and 33 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 31 and 33 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 14-16 of applicant's remarks, filed 07 September 2022, with respect to the rejection(s) of claim(s) 1-5, 7-19, and 26 under 35 U.S.C. 102/103 have been fully considered and are not persuasive.
In particular, applicant alleges that the prior art reference of Dalhoff fails to teach “using both excitation schemes in combination and to compare the resulting DPOAEs” as “the order of the primary tones” according to Dalhoff “would not matter with regard to the expected results” such that there would be no reason for one having ordinary skill in the art to combine both excitation schemes and to compare the resulting DPOAEs. 
However, as discussed above, in addition to Dalhoff teaching that either excitation scheme may be used, Dalhoff teaches various comparisons may be made of individual DPOAEs or of DPOAE measurement methods, while Kim discusses that DPOAE outputs evoked by different primary-tone pairs may be compared to one another. As a result, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Dalhoff with the comparisons of Kim as a known method of analysis which would yield information about the response of a user to different primary tone pulses and thus would have been an obvious method of analysis to try. It would have been obvious to one having ordinary skill in the art to utilize these teachings of Dalhoff and Kim to include a step of comparing the DPOAE evoked by the output of the first primary-tone pair {f1,1, L1,1, f2,1, L2,1} with the DPOAE evoked by the output of each n-th further primary-tone pair {f1,n, L1,n, f2,n, L2n}, as it is within the realm of ordinary experimentation for one of ordinary skill in the art, who has already compared different DPOAE levels individually and different DPOAE measurement methods, to compare the DPOAE evoked by the output of different primary tone pairs.
The applicant further argues that the cited references fail to teach or suggest: “output of a first primary tone pair {f1,1, L1,1, f2,1, L2,1} each comprising a first primary tone with frequency f1,1 and sound pressure level L1,1 and a second primary tone with frequency f2,1 and sound pressure level L2,1”, 
“detection of evoked distortion products of otoacoustic emissions (DPOAE) (Abstract, Paragraph 0001—the DPOAEs evoked are captured and evaluated), wherein the first primary tone {f1,1, L1,1} is output with a time delay tlag after the second primary tone {f2,1, L2,1}”,  
“wherein at least one further primary-tone pair is presented, consisting of a first primary tone with frequency f1,n and sound pressure level L1,n and a second primary tone with frequency f2,n and sound pressure level L2,n where f2,n >f1,n, wherein the second primary tone {f2,n, L2n} of the at least one further n-th primary-tone pair has a time delay tlag after the first primary tone {f1,n, L1,n} of this primary-tone pair”,
“{f1,1, L1,1}={f1,n, L1,n} and {f2,1, L2,1} ={f2,n, L2,n}”, and
“a step of comparing the DPOAE evoked by the output of the first primary-tone pair {f1,1, L1,1, f2,1, L2,1} with the DPOAE evoked by the output of each n-th further primary-tone pair {f1,n, L1,n, f2,n, L2n}”.
However, each of these limitations is taught by Dalhoff or the combination of Dalhoff and Kim as discussed in the previous office action and described in further detail above in this action, and applicant has provided no argument against these previously applied rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791